El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
José Hernández Badillo y Hermelinda Fantauzzi Martí-nez, empleados regulares, presentaron recursos de apela-ción —de forma independiente— ante la Junta de Apela-ciones del Sistema de Administración de Personal (en adelante la JASAP), impugnando la determinación del Mu-nicipio de Aguadilla de cesantearlos de las posiciones que ocupaban.(1) Estas acciones fueron consolidadas con otras, presentadas en fecha posterior, por dieciséis (16) emplea-dos regulares de dicho Municipio, quienes también habían sido cesanteados. Por otro lado, el 11 de septiembre de 1997, Alberto Méndez Pabón, igualmente empleado regular del Municipio, acudió ante la JASAP por los mismos hechos. No obstante, su acción no fue consolidada con las anteriores.
Las cesantías decretadas alegadamente estuvieron ba-sadas en el cierre de los Centros de Diagnóstico y Trata-miento del Municipio de Aguadilla. Ello debido a que dichos centros alegadamente habían perdido su utilidad a raíz de la implantación de la Reforma de Salud Estatal en dicho municipio.
En síntesis, los empleados adujeron en las referidas apelaciones que: (1) el Municipio incidió al no implantar un Plan de Cesantía conforme a derecho; (2) no existen funda-mentos para decretar las cesantías; (3) el Municipio ha contratado varios empleados que realizan labores afines a las que ellos efectuaban; (4) el presupuesto del Municipio ha tenido un incremento sustancial; (5) ninguno de ellos tomaba decisiones de política pública, y (6) cinco (5) de los empleados no estaban adscritos al Departamento de Salud Municipal. Por su parte, el Municipio negó todos los hechos esenciales alegados en las apelaciones, sosteniendo que el *202criterio utilizado para decretar las cesantías fue la anti-güedad de los empleados.
El 22 de noviembre de 1999, la JASAP emitió una reso-lución en los casos consolidados declarando con lugar las apelaciones presentadas. Además, ordenó la reinstalación de los apelantes y el pago de los haberes dejados de perci-bir; dispuso que se descontara de dichos haberes cualquier compensación recibida por los apelantes por servicios pres-tados en el sector público. Posteriormente, el 17 de enero de 2000, dictó resolución en cuanto a la apelación presentada por Alberto Méndez Pabón ordenando su reinstalación y el pago de los haberes dejados de percibir.
En diciembre de 1999, el Municipio presentó moción de reconsideración en relación con la resolución emitida por JASAP en los casos consolidados, la cual fue declarada no ha lugar por dicha agencia. Inconforme, el 17 de febrero de 2000 el Municipio apeló ante el Tribunal de Circuito de Apelaciones sosteniendo que erró el foro administrativo al no ordenar el descuento de todos los salarios percibidos in-dependientemente de su procedencia, y al no resolver ex-presamente que varios de los apelantes no tenían derecho a la reinstalación. De igual forma, el 22 de febrero de 2000, presentó un recurso de revisión contra la resolución emi-tida en el caso de Alberto Méndez Pabón, en el cual alegó que erró la JASAP al no ordenar el descuento de todos los salarios percibidos, independientemente de su proceden-cia, al momento de determinar la cuantía de los haberes dejados de percibir.
El foro apelativo intermedio consolidó los recursos presentados. Finalmente, el 5 de abril de 2000, dictó sen-tencia modificando lo dispuesto por JASAP respecto al de-recho de los empleados a recibir los haberes dejados de percibir. Dispuso el Tribunal de Circuito de Apelaciones “que el Municipio de Aguadilla pued[e] descontar a los em-pleados todos los haberes y sueldos devengados, si alguno, durante el período en que estuvieron cesanteados, prove-*203nientes de labores realizadas en el Gobierno ..., así como también los salarios devengados en la empresa privada”. (Énfasis suplido.) Sentencia del Tribunal de Circuito de Apelaciones, pág. 11.
De esta sentencia recurrieron ante este Tribunal los em-pleados municipales alegando, como único señalamiento de error, que incidió
... el Tribunal de Circuito de Apelaciones al decidir que el Municipio de Aguadilla puede descontar a los Apelantes, de los salarios y beneficios marginales que tiene que pagarles con ca-rácter retroactivo, cualquier cantidad de dinero que por con-cepto de salarios ellos hayan devengado de trabajo realizado en la empresa privada durante los treinta meses en que estuvie-ron fuera del servicio público, como consecuencia de las ilegales cesantías. Escrito de apelación, pág. 9.
El 23 de junio de 2000, emitimos resolución expidiendo el recurso. Resolvemos.
I
Mediante la Ley Núm. 81 de 30 de agosto de 1991, conocida como Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (en adelante la Ley de Municipios Autónomos), 21 L.P.R.A. see. 4001 et seq., los municipios quedaron excluidos de las disposiciones de la Ley de Personal del Servicio Público de Puerto Rico (en adelante Ley de Personal del Servicio Público), 3 L.P.R.A. sec. 1301 et seq., excepto en cuanto a lo establecido sobre la JASAP. 21 L.P.R.A. see. 4577. Por consiguiente, dicho foro administrativo mantuvo jurisdicción apelativa sobre los reclamos de los empleados municipales. Véase Rivera Ortiz v. Mun. de Guaynabo, 141 D.P.R. 257, 266 (1996).
La jurisdicción apelativa de la JASAP se extiende a aquellos casos de destitución o suspensión de empleo y sueldo de un empleado de carrera. 3 L.P.R.A. sec. 1394(1). En los casos de destitución, cuando la decisión emitida por la JASAP sea favorable al empleado, dicha agencia deberá *204ordenar su restitución y el pago total, o parcial, de los sa-larios dejados de percibir por éste desde la fecha de efecti-vidad de la destitución, más los beneficios marginales a que hubiese tenido derecho. 3 L.P.R.A. sec. 1397.
En Estrella v. Mun. de Luquillo, 113 D.P.R. 617, 619 (1982), este Tribunal resolvió que, al momento de determi-nar la cuantía a otorgarse por concepto de salarios dejados de percibir, la JASAP vendrá obligada a descontar “todos los haberes y sueldos devengados, si alguno, durante el período en que [el empleado estuvo cesoxiteSi&o],provenien-tes de labores realizadas en el Gobierno, agencias, munici-palidades o cualesquiera otras instrumentalidades públicas”. (Énfasis suplido.) Esto en conformidad con el Art. VI, Sec. 10 de nuestra Constitución, el cual establece, entre otras cosas, que “[n]inguna persona podrá recibir sueldo por más de un cargo o empleo en el gobierno de Puerto Rico”. (Énfasis suplido.)(2)
Como podemos notar, el caso de Estrella v. Mun. de Luquillo, ante, realmente no resuelve la controversia hoy ante nuestra consideración, ya que ésta se refiere a sala-rios provenientes de trabajos realizados en la empresa privada. De igual forma, la Ley de Personal del Servicio Público tampoco dispone respecto a las cantidades que ha-brán de descontarse de la cuantía otorgada por concepto de salarios dejados de percibir.
HH
En el ámbito laboral —en la empresa privada— hemos resuelto que los daños concedidos a un obrero, en virtud de la Ley de Salario Mínimo de 1941, serán unos puramente nominales en aquellos casos en los cuales dicho obrero ha *205obtenido otro empleo con un salario sustancialmente igual o en casos en que éste tiene otros ingresos, incluyendo los beneficios de seguro social. Berríos v. Eastern Sugar Associates, 85 D.P.R. 119, 130 (1962). Incluso, hemos estable-cido que en aquellas situaciones en que un estatuto auto-riza expresamente la reposición con abono de la paga que el obrero hubiese devengado, el patrono podrá deducir cualquier suma que el obrero perjudicado hubiese perci-bido por su trabajo con otros patronos. íd.
A estos efectos, en Rivera v. Junta de Relaciones del Trabajo, 70 D.P.R. 5, 13-14 (1949), interpretando la Ley Núm. 130 de 8 de mayo de 1945 (29 L.P.R.A. sec. 61 et seq.), conocida como Ley de Relaciones del Trabajo de Puerto Rico, reconocimos al patrono el derecho a “deducir del im-porte adeudado a sus empleados cualesquiera sumas de-vengadas de otros patronos para quienes trabajaron du-rante el período que no trabajaron para el [patrono] peticionario, con motivo de las prácticas ilícitas del trabajo por parte del patrono”. (Enfasis suplido.) Ello por tratarse de una medida reparadora y no punitiva. Id,, pág. 13.(3)
En esencia, “[p]ara que un remedio sea reparador, la acción afirmativa que se ordena ‘debe propender a garan-tizar a los empleados aquellos derechos que el estatuto consagra’ ”. (Cita omitida.) J.R.T. v. A.F.F., 108 D.P.R. 818, 828 (1979).(4) Sobre este particular, en J.R.T. v. Ceide, 89 D.P.R. 674, 686 (1963), expresamos:
*206... En idénticos términos, al referirse al estatuto local, dijimos en Rivera v. Junta de Relaciones del Trabajo, 70 D.P.R. 5, 13 (1949), que “Nuestra Ley es reparadora, no punitiva.” ... Sin embargo, es necesario explorar más detenidamente el verda-dero significado de esta calificación de “ley reparadora” para comprender su verdadero alcance. Así, en el mismo caso de Consolidated Edison, supra, el Tribunal Supremo federal, se-ñala que la facultad de la Junta para ordenar acción afirmativa “debe ejercitarse en auxilio de su autoridad para restringir vio-laciones y como un medio para erradicar o evitar las consecuen-cias de la violación [la práctica ilícita en que se ha incurrido] cuando las consecuencias son de tal naturaleza que frustran los propósitos de la Ley.” El concepto de estatuto reparador fue ex-plicado más claramente en Republic Steel Corp. v. National Labor Rel. Bd., 311 U.S. 7, 10 (1940), cuando después de reiterar que la Ley es esencialmente reparadora, se añade: “No consiste de un programa penal que declare que las prácticas ilícitas de trabajo enumeradas constituyan delitos. La Ley no establece penalidades o multas para la reparación de derechos públicos ni provee para indemnizar por las pérdidas sufridas por la co-munidad en contradistinción con la protección y compensación a los empleados” (pág. 10). Insistentemente se refiere a que la acción afirmativa debe propender a garantizar a los empleados aquellos derechos que el estatuto consagra, entre los cuales se destacan el de negociar colectivamente, y como corolario indispensable, el de disfrutar de los beneficios que se logren a través de la negociación. La acción afirmativa que contempla la Ley se dirige a restituir al empleado afectado por la comisión de las prácticas ilícitas a la misma posición que ocuparía de no ha-berse observado la conducta detrimental. Entre estas medidas la que típicamente ilustra lo expuesto es el abono de los benefi-cios dejados de recibir, pero para evitar cualquier carácter pu-nitivo, se le deducen las cantidades netas recibidas por el em-pleado en otras actividades, Rivera v. Junta Relaciones del Trabajo, 70 D.P.R. 5, 13 (1949); Phelps Dodge Corp. v. N.L.R.B., 313 U.S. 177 (1941); Bon Hennings Logging Company v. N.L.R.B., 308 F.2d 548 (9th Cir.1962); National Labor Relations Bd. v. Suburban Lumber Co., 121 F.2d 829 (3d Cir.1941); Nota, 45 Minn. L. Rev. 609, 633 (1961). (Énfasis suplido.)
Los casos antes citados fueron resueltos fundamental-mente en situaciones donde estaba involucrado un em-pleado de la empresa privada. No obstante, y a pesar de que a estos empleados —contrario a los empleados públi-cos— no les aplica el principio de mérito, concluimos en el *207día de hoy que los principios esbozados en dichos casos son de aplicación a las disposiciones sobre la JASAP de la Ley de Personal del Servicio Público. Ello, pues, la decisión to-mada en cada uno de éstos estuvo basada, en esencia, en el propósito de la medida bajo consideración.
Por lo tanto, al interpretar los remedios concedidos por la Ley de Personal del Servicio Público igualmente es nuestro deber “ ‘considerar cuáles fueron los propósitos perseguidos por la Asamblea Legislativa al aprobarlos] y nuestra determinación debe atribuirle un sentido que ase-gure el resultado que originalmente se quiso obtener’ ”. (Enfasis suprimido.) Morell et al. v. Ojeda et al., 151 D.P.R. 864, 877 (2000), citando a Chase Manhattan Bank v. Mun. de San Juan, 126 D.P.R. 759, 766 (1990). Esto es, si el propósito de la Ley de Personal del Servicio Público a los efectos de ordenar el pago total, o parcial, de los salarios dejados de percibir efectivamente es de naturaleza remedial o reparadora, entonces procederá que se descuente cualquier suma recibida por el empleado por concepto de trabajos obtenidos y realizados durante el periodo que es-tuvo cesanteado.
III
Según indicáramos previamente, la Sec. 7.17 de la Ley de Personal del Servicio Público, 3 L.P.R.A. sec. 1397, dis-pone que en los casos de destitución, cuando la decisión emitida sea favorable al empleado, la JASAP ordenará, en-tre otras cosas, el pago total o parcial de los salarios deja-dos de percibir por éste. Dicha disposición tiene su origen en la Sec. 31 de la antigua Ley de Personal, la cual, entre otras cosas, disponía: “Si la decisión de la Junta fuere favorable al funcionario o empleado querellado, la autoridad nominadora le restituirá a su puesto.... La Junta [de Personal] autorizará el pago total o parcial que habría co-rrespondido al empleado o funcionario restituido a partir *208de la fecha en que fue destituido por la autoridad nominadora”. (Énfasis suplido.) 3 L.P.R.A. sec. 671 (ed. 1965).
Sobre este particular, en Soto Bosque v. Junta de Personal, 85 D.P.R. 814, 816 (1962), indicamos que "el propósito de ordenar el pago de los sueldos es restituir al empleado por los beneficios que dejó de percibir por la actuación injustificada de la autoridad nominadora”. (Énfasis suplido.)
A pesar de que esta interpretación fue hecha bajo la antigua Ley de Personal del Servicio Público, la misma se extiende a lo dispuesto por la vigente Sec. 7.17, ante, pues dicha medida proviene de, y es análoga a, la referida See. 31. Además, del historial legislativo de la Ley de Personal del Servicio Público de 1975, surge claramente que la JA-SAP —organismo encargado de poner en vigor lo estable-cido por la citada Sec. 7.17 — fue creada con el fin de reem-plazar la antigua Junta de Personal en cuanto a sus funciones cuasi judiciales. Informe de las Comisiones de Gobierno y de Derechos Civiles del Senado de Puerto Rico sobre el P. del S. 1428 de 30 de septiembre de 1975, pág. 29.(5)
En síntesis, los remedios provistos por la Sec. 7.17 de la Ley de Personal del Servicio Público, ante, son de *209naturaleza reparadora o remedial. En forma alguna dicha medida pretende “castigar” al “patrono” por la actuación ilegal. Por el contrario, la acción afirmativa va dirigida a restituir al empleado afectado a la misma posición que ocu-paría de no haberse incurrido en la conducta ilegal. (6)
A tenor con esta interpretación, concluimos que en aquellos casos en que un empleado público despedido ile-galmente haya recibido ingresos, por concepto de trabajos obtenidos y realizados durante el periodo que estuvo cesan-teado, el patrono podrá deducir dichos ingresos de la cuan-tía a otorgarse por concepto de salarios dejados de percibir, independientemente de cuál es la fuente de donde provienen los mismos.
De esta manera, damos cumplimiento al propósito per-seguido por el legislador a través de esta medida, permi-tiendo al empleado público recibir la cantidad que, efecti-vamente, dejó de recibir como resultado de la actuación del patrono. De lo contrario, estaríamos penalizando al “patro-no”, actuación no autorizada por la Ley de Personal del Servicio Público.(7)
Adviértase que las penalidades no se presumen, sino que deben aparecer de forma clara. Véanse: J.R.T. v. Vigilantes, Inc., 125 D.P.R. 581, 596 (1990); Salgado v. Tribunal Superior, 92 D.P.R. 367, 372 (1965). Por lo tanto, “en ausencia de estatuto, convenio colectivo o contrato particular que así lo reconozca, no procede la imposición de pena-*210lidades en casos de reposición por despido”. J.R.T. v. A.F.F., ante, pág. 829.(8)
Finalmente, debemos aclarar que tal resultado no im-plica que el empleado público al cual se le han violado sus derechos, quede desvalido de cualquier otro remedio pro-visto por ley, pues, además de la acción ante la JASAP —la cual se limita a la reinstalación y al pago de los haberes dejados de percibir — , podrá acudir al foro judicial para reclamar los daños que la actuación ilegal le haya causado. Véase Cintrón v. E.L.A., 127 D.P.R. 582, 594-595 (1990).
Por los fundamentos antes expuestos, procede confir-mar la decisión emitida por el Tribunal de Circuito de Ape-laciones, a los efectos de autorizar al Municipio de Aguadi-lla a deducir de la cuantía concedida por concepto de salarios dejados de percibir, aquellos ingresos recibidos por trabajos obtenidos y realizados durante el periodo que duró la cesantía, independientemente de si dichos ingresos pro-vienen de fuentes gubernamentales o privadas.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente.
*211— O —

(1) Tales acciones fueron presentadas los días 16 y 24 de julio de 1997, respectivamente.


(2) En Estrella v. Mun. de Luquillo, 113 D.P.R. 617 (1982), la opinión mayorita-ria se limitó a discutir la procedencia de la deducción de los ingresos percibidos por el empleado en el sector público, no mencionado, en absoluto, la procedencia o no de la deducción de los ingresos provenientes de la empresa privada.


(3) La Ley de Relaciones del Trabajo dispone que la Junta de Relaciones del Trabajo ordenará, en aquellos casos en que determine que ha ocurrido mía práctica ilícita de trabajo, el cese y desista de dicha práctica ilícita. Además, tomará las acciones afirmativas correspondientes, “incluyendo, pero no limitándose a la reposi-ción de empleados, abonándose o no la paga suspendida”. 29 L.P.R.A. sec. 70(1)(b).


(4) Un estatuto reparador o remedial es aquel que establece “acciones o meca-nismos dirigidos a reparar [actos] ilícitos o proteger derechos preexistentes”. G. Cabanellas y E.C. Hoague, Diccionario Jurídico Español/Inglés Butterworths, Austin, Butterworth Legal Publishers, 1991, T. 1, pág. 531. Por su parte, el Black’s Law Dictionary dispone: “Remedial law. A law providing a means to enforce rights or redress injuries”. Black’s Law Dictionary, 7ma ed., St. Paul, West Group, 1999, pág. 1296. Véanse, también: Birnholz v. 44 Wall Street Fund, Inc., 880 F.2d 335, 339 (11mo Cir. 1989); St. John’s Village I v. Department of State, 497 So. 2d 990, 993 (1986).


(5) Mediante la aprobación de la Ley de Personal del Servicio Público de 1975, el legislador separó las funciones de la Junta de Personal, delegando en JASAP las funciones cuasi judiciales que ésta realizaba, y en el Director de la Oficina Central las facultades para reglamentar y supervisar la aplicación del principio de mérito. Tal distribución respondió, en primer lugar, al deseo del legislador de separar las funciones cuasi judiciales de las cuasi legislativas. En segundo lugar, el legislador consideró necesario crear un organismo que tuviese el tiempo suficiente “para aten-der con rapidez el número de apelaciones que pueda llegar como resultado de haber triplicado el número de empleados bajo su supervisión directa”, limitando sus fun-ciones a actuaciones cuasi judiciales, e integrando el mismo por funcionarios a tiempo completo. Informe de las Comisiones de Gobierno y de Derechos Civiles del Senado de Puerto Rico sobre el P. del S. 1428 de 30 de septiembre de 1975, pág. 29; 3 L.P.R.A. sec. 1384.
Bajo la antigua Ley de Personal, los miembros de la Junta de Personal se re-unían periódicamente, pues no eran empleados a tiempo completo. 3 L.P.R.A. see. 644. Debido a ello, el cúmulo de casos en apelación era de tal magnitud que la resolución de los mismos tomaba más tiempo del que era razonable y deseable. Informe sobre el P. del S. 1428, ante, págs. 25-26.


(6) Además, los remedios provistos por la Ley de Personal del Servicio Público de Puerto Rico son impuestos “a la agencia y no necesariamente al causante del daño”. Cintrón v. E.L.A., 127 D.P.R. 582, 594 (1990).


(7) La Sec. 10.1 de la Ley de Personal del Servicio Público solamente contempla las siguientes penalidades:

“Sec. 1431. Penalidades

“Cualquier persona que intencionalmente violare cualquiera de las disposicio-nes de este capítulo, o de las normas aprobadas en virtud del mismo, a menos que los actos realizados estén castigados por alguna otra disposición legal, será culpable de delito menos grave (misdemeanor) y convicta que fuere será castigada con multa no menor de veinticinco (25) dólares ni mayor de quinientos (500) dólares, o cárcel por un término que no excederá de noventa (90) días o ambas penas a discreción del tribunal.” 3 L.P.R.A. sec. 1431.


(8) Asimismo, resolver de otra forma implicaría la concesión de una doble compensación. No obstante reconocer que en Puerto Rico prevalece la doctrina de fuente colateral, la misma no aplica al caso de autos. Dicha doctrina establece, como regla general, que “el causante de un daño está impedido de deducir del importe de la indemnización que se le ha impuesto, la compensación o los beneficios que el perjudicado haya recibido de una tercera persona o entidad”. Nieves Cruz v. U.P.R., 151 D.P.R. 150, 164-165 (2000).
Esta norma está fundamentada en el principio de que el causante de un daño no debe beneficiarse de lo que el perjudicado haya recibido por la liberalidad de otros, ni de los servicios públicos extendidos por la comunidad a los necesitados. Sin embargo, la misma no ha de aplicarse mecánicamente. Nieves Cruz v. U.P.R., ante. En este sentido, y conscientes del problema de la doble compensación, en Futurama Import Corp. v. Trans Caribbean, 104 D.P.R. 609 (1976), señalamos que en cada caso deberá examinarse el origen y propósito del beneficio colateral en cuestión, para decidir si éste se deduce, o no, de la indemnización. íd.
En el caso ante nuestra consideración, no estamos ante beneficios recibidos por la liberalidad de terceros ni de servicios públicos extendidos a personas necesitadas, sino deingresos derivados de un empleo.